Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12-21 are allowed and remembered as claims 1-10. The original Claims 1-11 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 12, 
A parking space management system comprising,  a temperature sensor attachable to the floor of a parking lot, - an evaluation unit connected to the temperature sensor, wherein - the evaluation unit by means of the temperature sensor evaluates at least one temperature profile in the region of the temperature sensor and depending on the temperature profile outputs a signal wherein  the evaluation unit compares a detected temperature profile with stored temperature profiles and, depending on the comparison, determines a drive type of a vehicle parked in the parking lot.
As per claim 21, 
An evaluation unit for a parking space management system comprising, - at least one input, arranged for coupling with a temperature sensor arranged at the floor of a parking lot, wherein - the evaluation unit uses the temperature sensor to evaluate at least one temperature profile at the parking lot and outputs a signal depending on the temperature profile wherein - the evaluation unit compares a detected temperature profile with stored temperature profiles and, depending on the comparison, determines a drive type of a vehicle parked in the parking lot.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Homutescu (US 10,896,608 or US 2019/0272753) shows a parking lot having temperature sensor and a memory storing measured thermal values associated with respective parking spots in a database.   Nagy (US 2012/0236149 or US 9,177,221) shows a parking lot with a plurality of parking spaces for vehicles that have OCR-readable license numbers and onboard units with radio IDs that can be read out via radio signals.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 12 and 21, respectively, including: 
the evaluation unit compares a detected temperature profile with stored temperature profiles and, depending on the comparison, determines a drive type of a vehicle parked in the parking lot.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689